DETAILED ACTION
This is a Notice of Allowability based on the 16/817,025 application response filed on 10/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
In Claim 1 Line 8, the limitation “floor support” has been amended to “floor support plate”

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The prior art of record Myers (US Patent No. 8,920,292), Martin (US Patent Pub. No. 2006/0276311), Lernihan (US Patent Publication No. 2017/0216660), and Decca (US Patent No. 9,278,251) are the closest prior arts to the claimed invention but fails to teach or render obvious a leg exerciser including a hook secured to a extendable floor support plate and rises in an arc up and over said support plate at an angle that is configured to capture a caster of a chair within said hook.
 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784